      Case 3:18-cv-01563-LC-HTC Document 20 Filed 12/07/20 Page 1 of 2


                                                                            Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION



RHODERICK LEWIS,
      Petitioner,

v.                                                     Case No. 3:18cv1563-LC-HTC

MARK S INCH,
      Respondent.

______________________/

                                     ORDER

      The magistrate judge issued a Report and Recommendation on November 4,

2020 (ECF No. 19).       The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title

28, United States Code, Section 636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined it

should be adopted.

      Accordingly, it is ORDERED:

      1.     The magistrate judge’s Report and Recommendation (ECF No. 19) is

adopted and incorporated by reference in this order.

      2.     The amended petition under 28 U.S.C. § 2254, challenging the


Case No. 3:18cv1563-LC-HTC
       Case 3:18-cv-01563-LC-HTC Document 20 Filed 12/07/20 Page 2 of 2


                                                                          Page 2 of 2

conviction in State v. Lewis, 2008-CF-2242 and 2008-CF-2243, in the First

Judicial Circuit, in and for Escambia County, Florida, ECF Doc. 5, is DENIED

without an evidentiary hearing.

       3.    A certificate of appealability is DENIED.

       4.    The clerk of court is directed to enter judgment accordingly and close

this case.

       DONE AND ORDERED this 7th day of December, 2020.



                                   s/L.A. Collier
                                  LACEY A. COLLIER
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:18cv1563-LC-HTC
